       Case 4:19-cv-03427-JST Document 20 Filed 12/20/19 Page 1 of 1




1    CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
2    Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082
3    8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
4    (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
5    Attorneys for Plaintiff
6
7                         UNITED STATES DISTRICT COURT
8                        NORTHERN DISTRICT OF CALIFORNIA

9    SCOTT JOHNSON,                                     Case: 3:19-CV-03427-JST
10                Plaintiff,
11       v.                                             Plaintiff’s Notice of Voluntary
                                                        Dismissal With Prejudice
12   RESURA F. DOBBS, in individual
     and representative capacity as
13   trustee; FULL HOUSE EQUIPMENT                      Fed. R. Civ. P. 41(a)(1)(A)(i)
     RENTALS, a California Corporation;
14   and Does 1-10,
15                Defendants.
16
17            PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
18   voluntarily dismisses the above captioned action with prejudice pursuant to
19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
20            Defendants Resura F. Dobbs and Full House Equipment Rentals has
21   neither answered Plaintiff’s Complaint, nor filed a motion for summary
22   judgment. Accordingly, this matter may be dismissed without an Order of the
23   Court.
24   Dated: December 20, 2019               CENTER FOR DISABILITY ACCESS
25
26                                          By:     /s/ Amanda Lockhart Seabock
27                                                  Amanda Lockhart Seabock
                                                    Attorneys for Plaintiff
28


                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
